Exhibit 10.12




2014 INCENTIVE PLAN FOR CERTAIN KEY EMPLOYEES


The Company has a discretionary annual incentive program under which exempt
salaried employees may earn cash payments based on a percentage of base annual
salary.  The actual percent is based on a variety of guidelines including
performance levels of the respective business units primarily measured by
operating income subject to certain adjustments.


The payment to an employee is based upon (i) their assigned grade level, (ii)
actual company earnings achieved relative to a pre-determined target, which is
adjusted upward if company performance exceeds target and reduced if company
performance is less than target, and (iii) base salary paid during the fiscal
year.

